United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
MEDICAL CENTER, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1033
Issued: December 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2012 appellant filed a timely appeal from a December 22, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her claim for
a traumatic injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on December 20, 2010.
On appeal, appellant contends that she was in the performance of duty at the time of the
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 11, 2011 appellant, then a 58-year-old nurse, filed a traumatic injury claim
Form CA-1 alleging that she tripped and fell at approximately 7:15 p.m. in Bullhead Park city lot
after her shift ended at 7:00 p.m. on Monday, December 20, 2010. She noted that the lot was
dark, the street light was not lit and she tripped on a tree trunk stump injuring her hands, right
knee and neck. Appellant’s regular tour of duty was 8:30 a.m. to 7:00 p.m. on Mondays. She
submitted medical evidence, including a duty status report dated January 10, 2011 and
chiropractic notes.
In a June 16, 2011 narrative statement, appellant indicated that on the date of the
employment incident she parked behind the employing establishment in the Bullhead Park city
lot. She stated that she did not park in that lot by choice, but since the San Pedro employee
parking lot was full by 8:30 a.m. she had no choice but to park in the city lot. Appellant
explained that employees who go to work at 8:30 a.m. have two options for parking: they can
park in the Bullhead Park city lot; or park far from the front entrance in “Woody’s Woods”
where their cars are subjected to tree sap and bird droppings.
In a June 30, 2011 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim. It afforded 30 days for the submission of additional
evidence.
Appellant submitted three photographs of the parking lot and a July 22, 2011 narrative
statement indicating that at the time of her fall there was a problem with cars not bearing
employing establishment decals parking in the employee lot and taking up spaces reserved for
employees in the San Pedro employee lot. After her injury, she drove around looking for an
employing establishment police officer and found none. Appellant reported that she does not
pay for parking in the Bullhead Park city lot. She submitted a map and a diagram of the area
where the incident occurred. Appellant also submitted a page from the employee handbook
referring to parking areas, which indicated that staff members would park their privately owned
vehicles in designated employee parking lots. It indicated that any staff member may park in the
Bullhead Park city lot, which was owned by the City of Albuquerque and leased to the
Department of the Air Force, Monday through Friday, 6:00 a.m. to 5:30 p.m. The handbook
noted that the employing establishment police had no jurisdictional authority over the area.
By decision dated August 11, 2011, OWCP denied appellant’s claim finding that her
injury on December 20, 2010 was not sustained while in the performance of duty.
On September 1, 2011 appellant requested a review of the written record by an OWCP
hearing representative. Along with her request, she submitted a time sheet, two maps, 15
photographs and a petition signed by her coworkers indicating that the employee parking lot was
full by 7:30 a.m. causing them to seek parking in the Bullhead Park city lot which was not
monitored and poorly lit after dark.
In a September 1, 2011 narrative statement, appellant indicated that the Bullhead Park
city lot contained signs which used verbiage such as “Staff Overflow,” “Patients” and “Visitors.”
She argued that it is reasonable to surmise that the signs are specifically oriented toward

2

informing employees of the employing establishment where to park and that the employing
establishment had some degree or level of control over the parking lot.
By decision dated December 22, 2011, OWCP’s hearing representative affirmed the
August 11, 2011 decision, finding that appellant’s injury did not arise in the performance of duty.
He noted that the injury did not occur on the employing establishment premises and that the
parking lot was open to the general public and free of charge.
LEGAL PRECEDENT
As a general rule under FECA off-premises injuries sustained by employees having fixed
hours and place of work, while going to or coming home from work or during a lunch period, are
not compensable as they do not arise out of or in the course of employment but are merely the
ordinary, nonemployment hazards of the journey itself, which are shared by all travelers.2 This
is in accord with the weight of authority under workers’ compensation statutes that such injuries
do not occur in the course of employment.3
In the course of employment relates to the elements of time, place and work activity. To
arise in the course of employment, an injury must occur at a time when the employee may
reasonably be said to be engaged in her master’s business, at a place when she may reasonably
be expected to be in connection with her employment and while she was reasonably fulfilling the
duties of her employment or engaged in doing something incidental thereto.4
However, exceptions to the rule have been declared by courts and workers’ compensation
agencies. One such exception, almost universally recognized, is the premises rule: an employee
driving to or coming from work is covered under workers’ compensation while on the premises
of the employing establishment. As to what constitutes the premises of the employing
establishment, the Board has stated that the term “premises” is not synonymous with “property.”
The former does not depend on ownership, nor is it necessarily coextensive with the latter. In
some cases premises may include all the property owned by the employing establishment; in
other cases, even though the employing establishment does not have ownership and control of
the place where the injury occurred, the place is nevertheless considered part of the premises.5
The Board has pointed out that factors which determine whether a parking area used by
employees may be considered a part of the employing establishment’s premises include whether
the employer contracted for the exclusive use by its employees of the parking area, whether
parking spaces on the lot were assigned by the employer to its employees, whether the parking
areas were checked to see that no unauthorized cars were parked in the lot, whether parking was
provided without cost to the employees, whether the public was permitted to use the lot and
whether other parking was available to the employees. Mere use of a parking facility, alone, is
2

See Randi H. Goldin, 47 ECAB 708 (1996); Conrad F. Vogel, 47 ECAB 358 (1996).

3

See William L. McKenney, 31 ECAB 861 (1980).

4

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

5

See id. at 424. See also Wilmar Lewis Prescott, 22 ECAB 318, 321 (1971).

3

not sufficient to bring the parking lot within the premises of the employer. The premises
doctrine is applied to those cases where it is affirmatively demonstrated that the employing
establishment owned, maintained or controlled the parking facility, used the facility with the
owner’s special permission or provided parking for its employees.6
ANALYSIS
Appellant alleged that she sustained bilateral hand, right knee and neck injuries at 7:00
p.m. on December 20, 2010 due to a fall in a parking lot located near the employing
establishment. Her regular work schedule was Mondays from 8:30 a.m. to 7:00 p.m. Appellant
had clocked out from work at the regular end of her workday and was walking to her vehicle in
order to leave work just prior to her fall, which occurred when she tripped over a tree stump in
the Bullhead Park city lot. The record establishes that she had fixed hours and place of work and
that her injury occurred while she was leaving work that evening. Appellant’s status at the time
of injury was that of a fixed premises employee with fixed hours of work coming to work. Her
injury therefore is subject to the going and coming rule generally applicable to such employees.
Unless it occurred on the actual or constructive premises of the employing establishment,
appellant’s injury cannot be considered as sustained in the performance of duty.7
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on December 20, 2010.
This case is similar to the case of M.P.,8 where the employee, a nurse at a VA clinic,
slipped and fell in a parking lot located near the employing establishment. Appellant contended
that the employing establishment premises should have been construed as extending to the
parking lot. However, the Board found that the employing establishment did not own the
parking lot and was not responsible for its maintenance. The parking lot was open to the public
and owned by the State of Missouri. Although employees of the employing establishment used
the lot, they did not pay for use, were not assigned designated areas for their exclusive use and
the employing establishment did not check the lot for unauthorized use. The Board found that
the parking lot was not so connected with the employing establishment as to be considered part
of its premises and held that the employee’s fall was an ordinary, nonemployment hazard of
appellant’s journey to work, which was shared by all travelers.
In the present case, appellant tripped and fell in a parking lot located near the employing
establishment on December 20, 2010 while leaving work after the end of her scheduled shift. As
a general rule, off-premises injuries sustained by employees having fixed hours and place of
work, while going to or coming home from work or during a lunch period, are not compensable
as they do not arise out of and in the course of employment but are merely the ordinary,
nonemployment hazards of the journey itself, which are shared by all travelers.9 Appellant
6

See Diane Bensmiller, 48 ECAB 675 (1997); Rosa M. Thomas-Hunter, 42 ECAB 500 (1991); Edythe Erdman,
36 ECAB 597 (1985); Karen A. Patton, 33 ECAB 487 (1982).
7

See Sallie B. Wynecoff, 39 ECAB 186 (1987).

8

Docket No. 10-54 (issued July 27, 2010).

9

See G.N., Docket No. 12-261 (issued July 23, 2012); Mary Keszler, 38 ECAB 735, 739-40 (1987).

4

contended that “Staff Overflow” signs in the parking lot and reference to the parking lot in the
employee handbook made it reasonable to assume that the employing establishment maintained a
certain amount of control over the parking lot. She submitted portions of the employee
handbook which indicated that staff members may park in the south lot west of Bullhead Park
city lot, only between the hours of 6:00 a.m. and 5:30 p.m., Monday through Friday. Appellant
indicated that she fell at 7:15 p.m. The Board finds this evidence is not sufficient to establish
that the premises of the employing establishment should be constructively extended to include
the Bullhead Park city lot.
Appellant did not submit sufficient evidence to establish that her claimed injury occurred
on the premises of the employing establishment. Although the definition of the employing
establishment premises is not solely dependent on the status or extent of legal title or control, she
has not established any relationship of the injury site to her employment. The evidence of record
is insufficient to establish that the area on which appellant fell was owned, controlled,
maintained or leased by the employing establishment. The parking lot was not part of the actual
premises of the employing establishment. Under the circumstances in this case, it cannot be
stated that appellant’s injury occurred on the constructive premises of the employing
establishment.
The Board has held that, under special circumstances, the employment premises are
constructively extended to hazardous conditions which are proximately located to the premises
and therefore may be considered as hazards of the employing establishment.10 The primary
consideration in applying this rule is whether the conditions giving rise to the injury are causally
connected to the employment.11
The evidence reveals that the parking lot where appellant fell was not owned, leased,
operated or maintained by the employing establishment, but rather was owned, operated and
maintained by the City of Albuquerque and leased to the Department of the Air Force, entities
distinct from the employing establishment. The record establishes that the employing
establishment had no jurisdictional authority over the parking lot area. Although employees of
the employing establishment used the lot, they did not pay for use and were not assigned
designated areas for their exclusive use nor did the employing establishment check the lot for
unauthorized use.12 The evidence does not establish that the premises should be constructively
extended to the parking lot in this case. The Board finds that the parking lot was owned by the
City of Albuquerque leased to the Department of the Air Force and also open for use by the
general public.
Appellant has not established that any of the exceptions to the general rule regarding offpremises injuries are applicable. As noted above, she was leaving work when she fell on
December 20, 2010 and she has not shown that she was performing work duties or actions
10

See Randi H. Goldin, supra note 2 at 711.

11

Id. See also William L. McKenney, supra note 3.

12

See Roma A. Mortenson-Kindschi, supra note 4. See also Rosa M. Thomas-Hunter, supra note 6 at 504-05
(1991) (mere use of a parking facility, alone, is not sufficient to bring the parking lot within the premises of the
employing establishment).

5

incidental to her work duties at the time of the alleged injury. The evidence indicates that
appellant’s claimed injury occurred away from her place of employment while she was engaged
in nonemployment activities and encountered hazards that were shared by the general public.
Thus, the Board finds that the December 20, 2010 employment incident constitutes an
off-premises noncompensable injury that occurred while appellant was going home from work,
which is not compensable as it did not arise out of and in the course of her federal employment,
but out of the ordinary nonemployment hazards of the journey itself which are shared by all
travelers.13 Consequently, appellant failed to establish that her injuries were sustained while in
the performance of duty.
On appeal, appellant contends that she was in the performance of duty at the time of the
injury. For the reasons stated above, the Board finds that her argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on December 20, 2010.

13

See Rosa M. Thomas-Hunter, supra note 6.

6

ORDER
IT IS HEREBY ORDERED THAT the December 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

